TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED SEPTEMBER 4, 2020



                                       NO. 03-19-00131-CV


 Appellants University of Texas at Austin President Jay Hartzell; University of Texas at
 Austin Registrar Mark Simpson; University of Texas Dean of Students Soncia Reagins-
 Lilly; University of Texas Regents Kevin Paul Eltife, R. Steven Hicks, Christina Melton
Crain, Jodie Lee Jiles, David J. Beck, Kelcy L. Warren, Janiece M. Longoria, Nolan Perez,
      and James Conrad Weaver, in their official capacities// Cross-Appellant, S. O.

                                                  v.

  Appellee, S. O.// Cross-Appellees, University of Texas at Austin President Jay Hartzell;
   University of Texas at Austin Registrar Mark Simpson; University of Texas Dean of
 Students Soncia Reagins-Lilly; University of Texas Regents Kevin Paul Eltife, R. Steven
     Hicks, Christina Melton Crain, Jodie Lee Jiles, David J. Beck, Kelcy L. Warren,
 Janiece M. Longoria, Nolan Perez, and James Conrad Weaver, in their official capacities




         APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIIN, BAKER, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE BAKER
          CONCURRING AND DISSENTING OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on February 11, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.